DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 29, 2020 and March 28, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims	5 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the recitation of “supplementary glucose” renders the claim and its dependents indefinite because the phrase is defined as an intravenous glucose on page 10 of the specification, while the claim is drawn to an oral pharmaceutical. It is unclear if the claims are drawn to an oral composition comprising both glucose oxidase and supplementary glucose, or if the claim intends the components to be separate compositions.
In claim 9, line 2, the recitation of “[“ is unclear.
Claim 13 and its dependents are rendered indefinite for reciting “fixed dose” because the phrase has not been adequately defined by the claim language or specification.
Claims 13 and 15 – 22 are further indefinite for the recitation of “CLC-3 CL¯ channel inhibitor” as the phrase has not been adequately defined by the claim language or specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 – 14 and 16 – 22 are rejected under 35 U.S.C. 102a1 and 102 a2 as being anticipated by Barrett et al. (US 2010/0135926).
Regarding claim 5, Barrett teaches oral pharmaceutical compositions (0084) comprising glucose oxidase and glucose (0008, 0039-0040, 0045-0048). Although the reference does not teach the intended function of the composition, the reference teaches oral pharmaceuticals comprising each of the claimed elements. Thus, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new. Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112)
Regarding claims 6, 10, 11, the recited elements do not limit the composition itself, but rather a subject that might receive the compositions. Moreover, these elements are considered to be intended use type limitations. Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Regarding claim 7 – 9, the recited elements are intended functions of the claimed composition and do not further limit the composition itself.  Thus, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new. Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)
Regarding claim 12, the composition further comprises water as a carrier (a pharmaceutically acceptable carrier) (0042).
Regarding claims 13 - 14, Barrett teaches pharmaceutical compositions (0084) comprising glucose oxidase and glucose (0008, 0039-0040) and water (an inactive carrier) (0042).  While Barrett does not teach the formulation for treating convulsion activity in a neonate, this limitation is considered to be an intended use type limitation. Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Regarding claims 16, 19 – 21, the recited elements do not limit the composition itself, but rather a subject that might receive the compositions. Moreover, these elements are considered to be intended use type limitations. Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Regarding claims 17 – 18 and 22, the recited elements do not limit the composition itself, but rather way in which the composition can be used or administered. Moreover, these elements are considered to be intended use type limitations. Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Thus, the reference anticipates the claimed subject matter.


Claims 5 – 14 and 16 – 22 are rejected under 35 U.S.C. 102a1 and 102 a2 as being anticipated by Shin et al. (US 2010/0028274).
Regarding claim 5, Shin teaches oral pharmaceutical compositions comprising glucose oxidase and glucose (abstract, 0061). Although the reference does not teach the intended function of the composition, the reference teaches oral pharmaceuticals comprising each of the claimed elements. Thus, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new. Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112)
Regarding claims 6, 10, 11, the recited elements do not limit the composition itself, but rather a subject that might receive the compositions. Moreover, these elements are considered to be intended use type limitations. Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Regarding claim 7 – 9, the recited elements are intended functions of the claimed composition and do not further limit the composition itself.  Thus, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new. Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112)
Regarding claim 12, the composition may further comprise excipients, binders or diluents (pharmaceutically acceptable carriers) (0062-0063).
Regarding claims 13 - 14, Shin teaches pharmaceutical compositions comprising glucose oxidase and glucose (abstract) and water (an inactive carrier) (0063).  While Shin does not teach the formulation for treating convulsion activity in a neonate, this limitation is considered to be an intended use type limitation. Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Regarding claims 16, 19 – 21, the recited elements do not limit the composition itself, but rather a subject that might receive the compositions. Moreover, these elements are considered to be intended use type limitations. Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Regarding claims 17 – 18 and 22, the recited elements do not limit the composition itself, but rather way in which the composition can be used or administered. Moreover, these elements are considered to be intended use type limitations. Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Thus, the reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 2010/0135926) OR Shin et al. (US 2010/0028274), in view of Strickley (2004).
Regarding claim 13, Barrett teaches pharmaceutical compositions (0084) comprising glucose oxidase and glucose (0008, 0039-0040, 0045-0048) and water (an inactive carrier) (0042); while Shin teaches pharmaceutical compositions comprising glucose oxidase and glucose (abstract) and water (an inactive carrier) (0063).  Although the references do not teach the formulation for treating convulsion activity in a neonate, this limitation is considered to be an intended use type limitation. Please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Regarding claim 15, the references do not teach compositions wherein the carrier is saline. However, both references teach the compositions may be formulated with conventional carriers and excipients. Specifically, Barrett teaches the formulations in aqueous solutions (abstract) wherein pharmaceutically acceptable excipients are added (0078) in various forms such as oral, eye/ear drops (0082) or injection (0085); while Shin teaches including pharmaceutical additives and excipients (0062) for oral or injectable forms of the composition (0063). At the time the claims were filed, saline was a well known and used pharmaceutical additive for the disclosed forms. In support, Strickly teaches common excipients for use in oral and injectable formulations include saline (Tables I, IV and V, listed as sodium chloride and saline throughout, p.218, left col., p.221, left col., p.222 - 223). Thus, it would have been obvious to one of ordinary skill in the art to use saline as the excipient in pharmaceutical compositions of Barrett and/or Shin as a matter of routine practice as evidenced by Strickly and with a reasonable expectation for successfully obtaining effective pharmaceutical compositions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699